Citation Nr: 9922761	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
condition. 

3.  Entitlement to service connection for stomach problems.

4.  Entitlement to service connection for acute appendicitis.

5.  Entitlement to service connection for eye problems with 
headaches. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which found that new and material evidence had not 
been presented to reopen a claim for service connection for a 
back condition, denied service connection for PTSD, and 
denied as not well grounded the claims for service connection 
for a bilateral knee condition, stomach problems, acute 
appendicitis, and eye problems with headaches. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate a diagnosis of PTSD. 

2.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current knee 
condition or eye disorders and his active service, including 
complaint of the eye with headache in August 1944. 

3.  There is no competent medical evidence of record to 
demonstrate a current disability of stomach problems, acute 
appendicitis, or headaches.

4.  In an unappealed April 1954 rating decision, the RO 
denied service connection for a back condition ("back 
injury").

5.  Evidence added to the record since the April 1954 rating 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

6.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current back 
condition and his active service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claims of entitlement to service connection 
for a bilateral knee condition, stomach problems, acute 
appendicitis, and eye problems with headaches, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The April 1954 rating decision, which denied service 
connection for a back condition, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

4.  The evidence received since the April 1954 rating 
decision is new and material, and the veteran's claim for 
service connection for a back condition is therefore 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998).

5.  The veteran's claim of entitlement to service connection 
for a back condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage at 497-98.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

I. Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

In this veteran's case, service medical records are negative 
for a diagnosis of PTSD.  A January 1945 entry reflects the 
doctor's opinion that the veteran was inadequate and 
psychoneurotic.  The service separation examination in June 
1946 revealed no psychiatric abnormality.  

After service in February 1954, the veteran filed a claim for 
service connection for a back condition, but did not mention 
a psychiatric disorder.  In a claim dated in March 1997, 
notably over 50 years after service separation, the veteran 
claimed that he had PTSD as the result of witnessing three 
men die during glider training, one of which fell less than 
50 feet from him and was "torn to pieces."  

The evidence of record, even assuming its credibility, does 
not reflect a diagnosis of PTSD.  A VA PTSD examination in 
May 1997 resulted in an Axis I diagnosis of adjustment 
disorder not otherwise specified.  Without a diagnosis of 
PTSD, the veteran's claim for service connection for PTSD 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a). 

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As the veteran has not presented a well-grounded claim of 
entitlement to service connection for PTSD, to include a 
current diagnosis of PTSD, the Board does not reach the 
question of whether the veteran was engaged in combat with 
the enemy, or whether the reported in-service stressors have 
been verified.  As the veteran's claim is not well grounded, 
VA has no further duty to assist the veteran in developing 
the record to support this claim.  See Epps, 126 F.3d at 
1467-68.

II. Service Connection: Knees, Stomach, Appendicitis, Eye 
Problems, Headaches

After service in February 1954, the veteran filed a claim for 
service connection for a back condition, but did not include 
any of the other currently claimed disorders in this previous 
disability compensation claim.  In a claim dated in March 
1997, the veteran claimed that he had bilateral knee problems 
secondary to parachute jumps, and requested service 
connection for headaches, stomach problems, residuals of 
acute appendicitis, and eye problems.  

Service medical records are negative for complaints, 
findings, or treatment for a bilateral knee condition.  
Service medical records reflect that in March 1944 the 
veteran was seen for pain in the abdomen, which was 
determined upon consultation to be acute gastrointestinal 
upset.  On January 3, 1945 the veteran complained of gas in 
the stomach, resulting in an impression of intestinal 
indigestion, though by the time of admission to the hospital 
on January 12, 1945 the symptoms were almost gone.  The 
veteran was admitted to the hospital for what was thought to 
be mild intestinal indigestion of undetermined cause, but 
which was determined to be acute appendicitis.  The veteran 
was discharged to duty on January 15, 1945.  In August 1944, 
the veteran was seen for complaint in the eye with headache.  
The veteran was determined not to have a nonpsychiatric 
condition, and was returned to duty.  The service separation 
examination in June 1946 revealed no musculoskeletal defects, 
normal abdominal wall and viscera, and no eye abnormalities, 
with 20/20 vision in both eyes. 

In this veteran's case, there is no evidence of record to 
demonstrate that the veteran currently has stomach problems, 
acute appendicitis, or headaches.  At a May 1997 VA 
compensation examination, the veteran denied recurrence of 
abdominal complaints which had occurred after service 
separation, and for which he was given Maalox in 1983, and 
had no complaints regarding appendicitis or in the area of 
incisional scars.  The resulting diagnoses were a history of 
duodenal ulcer and incisional scars from previous laparotomy, 
not related to the condition originally treated while in 
service.  Because there is no competent medical evidence of a 
current disability of stomach problems, acute appendicitis, 
or headaches, the Board must find the veteran's claims of 
entitlement to service connection for these conditions to be 
not well grounded.  38 U.S.C.A. § 5107(a).

With regard to the veteran's claim for service connection for 
a bilateral knee condition, service medical records are 
negative for complaints, findings, or a diagnosis of a left 
or right knee disorder.  Private treatment records reflect 
that the veteran complained of right knee pain in 1992 and 
1994.  At the orthopedic component of the May 1997 VA 
compensation examination, the veteran reported that in 
service he did parachute jumps, he had experienced knee pain 
after service but never complained about them, he twisted his 
knee in 1973, and that he was subsequently twice treated with 
arthroscopic surgery.  He complained that his right knee 
bothered him intermittently and would occasionally give out 
while walking.  Physical examination revealed that the left 
knee was bigger than the right and had 100 degrees of flexion 
with full extension, while the right knee had 110 degrees of 
flexion with full extension.  X-rays of both knees showed no 
abnormality.  The diagnosis was possible internal derangement 
of the knee versus early degenerative joint disease. 

With regard to the veteran's claim for service connection for 
an eye condition and headache, at the May 1997 VA 
examination, the veteran complained of eyes watering 
excessively, with a foreign body sensation.  The resulting 
diagnoses were blepharitis, mild cataract, and macular 
drusen. 

However, there is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current knee 
condition (assuming, without deciding, that the diagnosis of 
"possible internal derangement of the knee" constitutes a 
diagnosis of current disability) or his diagnosed eye 
disorders, and his active service, including complaint of the 
eye with headache during service in August 1944.  For these 
reasons, the Board must find that the veteran's claims of 
entitlement to service connection for a bilateral knee 
condition, stomach problems, acute appendicitis, and eye 
problems with headaches are not well grounded.  38 U.S.C.A. 
§ 5107(a). 

As the Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claims well grounded, there is no further duty on the part of 
VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disability.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. New and Material Evidence: Service Connection for a Back 
Condition

In his March 1997 claim to reopen service connection for a 
back condition, the veteran wrote that he parachuted on 
active duty with 13 jumps.  The veteran does not explicitly 
contend that he has submitted new and material evidence since 
1954 to reopen his claim for service connection for his left 
knee.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, No. 97-7017 (Fed. Cir. Sept. 16, 
1998).

In an unappealed April 1954 rating decision, the RO denied 
service connection for a back condition ("back injury").  
The veteran was notified of this decision, but did not 
thereafter enter a timely appeal.  The April 1954 rating 
decision became final when the veteran did not file a NOD 
within one year of the date that he was notified of the 
unfavorable determination.  38 U.S.C.A. § 7105(b),(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the April 1954 rating decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). 

The evidence which was of record at the time of the April 
1954 RO rating decision which denied service connection for a 
back condition included service medical records, the 
veteran's application for compensation, and the veteran's 
employment statement.  Service medical records are negative 
for complaints, findings, or treatment for a back disorder in 
service.  On his application for compensation, received in 
February 1954, the veteran wrote that he incurred a back 
injury in service in February 1945 and was treated at the 
Medical Center, Fort Knox, Kentucky.  On an Employment 
Statement received in February 1954 the veteran wrote that he 
had worked as a cook and a truck driver, had to quit his job 
in January 1954 due to a back injury he suffered in service, 
and had experienced back injuries.  

Pertinent evidence added to the record since the April 1954 
rating decision consists of an Authorization to Report, an 
Application for Hospital Treatment or Domiciliary Care, 
private outpatient chiropractic treatment records from 1982 
to 1991, and in 1997, and a report of a VA compensation 
examination in May 1997.  A June 1954 Authorization to Report 
reflects that the veteran failed to report for a VA 
compensation examination scheduled for June 1954.  On an 
Application for Hospital Treatment or Domiciliary Care, 
received in January 1955, the veteran reported back pain 
since 1945, and a physician wrote that X-rays revealed marked 
arthritic changes of the thoracic and lumbar spines, that the 
veteran had limited mobility of the lumbar spine, and entered 
a diagnosis of symptomatic arthritis of the spine.  

Private outpatient treatment records reflect that in April 
1982 the veteran reported that he hurt his back while bending 
down and sawing under a hedge.  He complained of frequent 
intermittent low back pain which he had had for "years," 
reported that he had been in an automobile accident within 
the previous 5 years in which he was struck from the rear 
while sitting still, and reported that he had undergone 
exploratory surgical operation four years before in 1978.  
The veteran received chiropractic treatment from 1982 to 1991 
for a strain injury of the low back.  In 1996 the veteran 
complained of low back pain, was found to have limited lumbar 
flexion, and was diagnosed with lumbar facet syndrome and low 
back pain.  In 1997, the veteran underwent chiropractic 
treatment for complaints of low back pain with radiation into 
the right leg. 

A physical examination report from the Platte Valley Medical 
Group, dated in May 1997, reflects that the veteran reported 
a history of back injury in service, specifically that he 
fell on a tank and pulled muscles, for which he was treated 
for about four weeks, and that he had seen a chiropractor 
since 1946 for curvature of the spine.  His current 
complaints included radiating low back pain and tingling, 
tightness in his thighs, and leg weakness.  The assessment 
was probable lumbosacral degenerative joint disease with 
potential spinal stenosis at L5-S1, symptoms which 
"certainly could have been precipitated or at least 
initially precipitated by the injury that he had in the 
service in the 1940's."  

At a VA compensation examination of the spine in May 1997, 
the veteran reported that, during advanced training in 
service, he was treated for back pain following injury 
involving a tank which he was in going down a cliff and 
overturning, that he did parachute jumps in service, and he 
continued to have pain in service.  He reported that he was 
treated in 1946 and thereafter with chiropractic treatments 
for back pain, and saw an orthopedic surgeon in 1977.   The 
current complaints were back pain and numbness in the gluteal 
areas of the thighs, with some limitation of motion of the 
lumbar spine with pain on motion.  X-rays revealed  a 
moderately advanced chronic degenerative arthropathy 
throughout the lumbar spine.  The impression was chronic 
degenerative arthropathy.  

The Board finds that evidence added to the record since the 
April 1954 rating decision is sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim for service connection for a back condition is 
reopened.  38 C.F.R. § 3.104(a); Hodge, supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  Under the Elkins test, the first step is 
to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. at 206.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

While new and material evidence has been presented to reopen 
the veteran's claim, the evidence of record does not 
demonstrate that the claim for service connection for a back 
condition is well grounded.  There is no competent medical 
evidence of record to demonstrate a nexus between the 
veteran's current back condition and his active service.  
38 U.S.C.A. § 5107(a).  

In this regard, the Board notes the May 1997 physical 
examination report which contains an assessment that symptoms 
of the veteran's currently diagnosed probable lumbosacral 
degenerative joint disease with potential spinal stenosis at 
L5-S1 "certainly could have been precipitated or at least 
initially precipitated by the injury that he had in the 
service in the 1940's."  However, this statement, viewed in 
its context, is speculative and lacks probative value, and 
does not constitute evidence of a medical nexus so as to 
constitute a well-grounded claim.  The very opinion that the 
back symptomatology "could have been precipitated," as 
tentative as that phrase is ("could have"), is further 
qualified by the subsequent phrase that it could have been 
"at least initially precipitated," adding the phrase "at 
least initially" and not recognizing or discussing 
subsequently reported post-service injuries.  Service 
connection may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102 (1998).  

In this regard, in Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the Court held that a service connection claim is not 
well grounded where the only evidence supporting the claim 
was a letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel 
could have effectively intubated the veteran; such evidence 
was held to be speculative.  While the Court distinguishes 
"could" and "may" medical, etiological opinions, the Court 
has held that such medical, etiological opinions employing 
the word "could" should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336 (1997).  In 
Molloy v. Brown, 9 Vet. App. 513 (1996), a new and material 
case, the Court, citing Lathan v. Brown, 7 Vet. App. 359, 366 
(1995) and Tirpak, in the context of the word "could" in an 
etiological opinion, stated that Tirpak did not stand for the 
proposition that a medical opinion must be expressed in terms 
of certainty in order to serve as the basis for a well-
grounded claim.  

In consideration of the context of the words used in the 
medical etiological opinion, the Board notes that the Court 
has in other contexts found the medical opinion speculative 
or of no probative value.  In Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992), the Court found evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection; in Obert v. Brown, 5 Vet. App. 30, 33 
(1993), a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis was deemed speculative; 
in Perman v. Brown, 5 Vet. App. 237, 241 (1993), an examining 
physician's opinion to the effect that he could not give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension was "non-evidence"; and 
in Bloom v. West, No. 97-1463 (U.S. Vet. App. Feb. 10, 1999), 
the Court held that a physician's opinion the veteran's time 
as a prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative."  For this 
reason, the Board must find the veteran's claim of 
entitlement to service connection for a back condition not to 
be not well grounded.  38 U.S.C.A. § 5107(a).  No further 
action, including a remand for further development, is 
required.  See Winters at 206. 

IV. Ancillary Issues

Through his attorney, in an October 1997 letter accepted as a 
notice of disagreement (NOD), the veteran requested an 
advisory medical opinion "[d]ue to the complexity and 
inadequacy of the VA compensation examination."  In letters 
dated in October 1997, the veteran's attorney also requested 
a new compensation examination, and requested that the 
physicians who conducted the May 1997 VA compensation 
examination and the rating specialists who adjudicated the 
veteran's claim be subpoenaed to attend a personal hearing at 
the RO.  On a VA Form 9, dated in April 1998, the veteran 
listed as an issue entitlement to an advisory medical opinion 
and entitlement to a thorough and contemporaneous 
examination, as well as entitlement to adequate reasons and 
bases.

Notwithstanding the characterization of these issues as 
separately appealable issues, the issues of entitlement to an 
advisory/independent medical opinion, a new compensation 
examination, adequate reasons and bases, and request for 
subpoena of witnesses, are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
These ancillary issues may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue.  Therefore, the denial of the veteran's procedural and 
"duty to assist" contentions are included within the 
present appeals, and do not require a separate NOD, statement 
of the case, substantive appeal, or supplemental statement of 
the case on these issues.  The RO was not required to issue a 
separate statement of the case regarding these issues, though 
by doing so has informed the veteran of regarding the 
ancillary issues of a new examination and an advisory medical 
opinion. 

With regard to these ancillary procedural issues which relate 
to VA's duty to assist the veteran, as the veteran has not 
presented well-grounded claims as to the issues currently on 
appeal, the duty to assist the veteran does not arise.  See 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  The United States Court of Appeals for 
the Federal Circuit held that only a person who has submitted 
a well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997). 

Specifically with regard to the request for an 
independent/advisory medical opinion, the controlling 
regulation specifically prohibits consideration of this part 
of an appeal as a separately appealable issue.  "A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
Additionally, with regard to a request for an independent 
medical opinion, the Board notes that the veteran, through 
his attorney, has asserted that the evidence is medically 
complex, though without any specific assertion as to why or 
in what manner the evidence is alleged to be medically 
complex.  

The regulation, 38 C.F.R. § 3.328, provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  The veteran's attorney's 
assertion that an advisory medical opinion is warranted 
because of the inadequacy of the VA compensation examination, 
on its face, does not meet the criteria for request for an 
advisory medical opinion.  Moreover, as noted above, as the 
veteran has not presented well-grounded claims for service 
connection, the duty to assist the veteran, to include an 
advisory medical opinion, does not arise. 

The veteran's attorney requested VA to subpoena to a personal 
hearing as witnesses the physician or physicians who 
conducted the May 1997 VA compensation examinations and the 
rating specialists who adjudicated the veteran's claim.  With 
regard to the request to subpoena the rating specialists, the 
veteran and his attorney, despite the attorney's practice in 
the area of veterans' benefits law before the Board and the 
Court, are apparently unaware of the applicable regulation 
which specifically prohibits subpoena of rating specialists: 
"A subpoena will not be issued to compel the attendance of 
Department of Veterans Affairs adjudicatory personnel."  
38 C.F.R. § 20.711 (1998).  

With regard to the subpoena to compel attendance of VA 
physicians at a personal hearing, neither the veteran nor his 
attorney has asserted what evidence could possibly be 
obtained from having such witnesses at a personal hearing, 
only writing that they "have information germane" to the 
adjudication of the claim.  The cited regulation, 38 C.F.R. 
§ 2.1(a) (1998), provides that issuing officials of VA, which 
include the Head of an RO and the Chairman of the Board, 
"shall have the power to issue subpoenas" but "shall use 
discretion when exercising this power."  The Head of the RO 
exercised that discretion and, in letters dated October 31, 
1997 and January 21, 1998, stated the reasons to the veteran.  
As the Head of the RO has discretion regarding whether to 
subpoena VA physicians, and exercised that discretion not to 
issue a subpoena, it is not a matter of right or entitlement 
to which the veteran may appeal.  See Willis v. Brown, 6 Vet. 
App. 433, 435-436 (1994) (use of the word "may"makes VA's 
determination discretionary and not reviewable by the Board 
or the Court).  Moreover, the question was mooted by the 
veteran's failure to appear for a personal hearing scheduled 
for May 6, 1998.   

With regard to the adequacy of the May 1997 VA compensation 
examination, that examination included specific examinations 
for PTSD, of the joints, alimentary appendages, stomach, 
eyes, and spine, as well as the feet and miscellaneous 
neurological disorders.  The examinations dated May 2 and May 
6, 1997 included a medical history and current complaints 
presented by the veteran, specific clinical findings, and 
specific diagnoses.  For these reasons, the Board finds that 
the May 1997 VA compensation examinations are adequate for 
rating purposes.  Moreover, as indicated, as the veteran's 
claims have been found to be not well grounded, there is no 
duty to assist the veteran by providing further VA 
examination.  See Brewer v. West, 11 Vet. App. 228, 235 
(1998) (where a well-grounded claim is not submitted, duty to 
assist did not attach, and VA's failure to provide a complete 
examination could not constitute a prejudicial violation). 


ORDER

The veteran's claims of entitlement to service-connection for 
PTSD, a bilateral knee condition, stomach problems, acute 
appendicitis, and eye problems with headaches, having been 
found to be not well-grounded, the appeal is denied.

New and material evidence having been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back condition, the appeal to that extent is granted. 

The veteran's claim of entitlement to service connection for 
a back condition, having been found to be not well grounded, 
is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

